Citation Nr: 0527959	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  99-16 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee, status post right knee replacement, to include as 
secondary to service-connected arthritis of the left knee, 
status post left knee replacement.

2.  Entitlement to a temporary total evaluation for a period 
of treatment of the right knee requiring convalescence 
pursuant to 38 C.F.R. § 4.30 (2004).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his fiancée


ATTORNEY FOR THE BOARD

George E. Guido, Jr., Senior Counsel 


INTRODUCTION

The veteran served on active duty from May 1975 to May 1978 
and from November 1978 to November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina in June 1996 and April 1998.  
The Board remanded this case to the RO in February 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In April 2004, the Board contacted a Veterans Health 
Administration (VHA) expert and requested a medical opinion 
concerning the etiology of the veteran's right knee disorder.  
Such an opinion was rendered in June 2004.  In December 2004, 
the Board contacted the veteran so as to determine whether he 
sought to waive agency of original jurisdiction (AOJ, here, 
the RO) review of this opinion and have the Board proceed 
with a decision in his case.  However, in a February 2005 
statement, the veteran indicated that he was not waiving RO 
review of the new VHA opinion. Accordingly, this case will 
need to be remanded to the RO for AOJ review.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2004).

Finally, as service connection is not presently in effect for 
a right knee disorder, consideration of the claim of 
entitlement to a temporary total evaluation for a period of 
treatment of the right knee requiring convalescence pursuant 
to 38 C.F.R. § 4.30 (2004) will need to be deferred pending 
the outcome of the veteran's claim for service connection for 
arthritis of the right knee.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).   

Accordingly, this case is REMANDED for the following action:

Readjudicate the issues of entitlement to 
service connection for arthritis of the 
right knee, status post right knee 
replacement, to include as secondary to 
service-connected arthritis of the left 
knee, status post left knee replacement; 
and entitlement to a temporary total 
evaluation for a period of treatment of 
the right knee requiring convalescence 
pursuant to 38 C.F.R. § 4.30 (2004).  If 
the determination of either claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


